--------------------------------------------------------------------------------

Exhibit 10.60
 
CONSULTING AGREEMENT
STRICTLY CONFIDENTIAL


GENERAL PROVISIONS


Purpose of Agreement


This Consulting Agreement ('Agreement') sets out the terms and conditions of the
consulting arrangement between Toveloa Pty Limited ABN 67 003 629 212 a company
registered under the Corporations Act in Australia and Natural Soda Holdings,
Inc., a corporation registered in the State of Colorado, USA ("NSHT") (together
"the Parties") to provide management advisory services ("Consulting Services")
to NSHI. References in this agreement to NSHI are intended to be references to
NSHI and its subsidiary Natural Soda, Inc., a corporation registered in the
State of Colorado, USA. References in this agreement to 'you' and 'your' means
'Toveloa Pty Limited ABN 67 003 629 212'.


Confidential Information


During and after your consultancy with NSHI, except in the proper course of
providing the Consulting Services or as required by law, you will not divulge to
any person or use any trade secret, intellectual property or any confidential
information of, NSHI including but not limited to:
 
§
the businesses, financial arrangements or positions of NSHI;

 
§
any of the dealings, transactions or affairs of the businesses of NSHI and its
clients; and

 
§
the terms of contracts, arrangements and transactions between NSHI and its
clients and customers.





CONSULTING SERVICES


The Parties acknowledge and agree that the Consulting Services shall be
determined by the Board of NSHI based on the needs and requirements of NSHI from
time to time. The Parties acknowledge and agree that during this Agreement NSHI
may alter your reporting line from time to time to meet its needs or direct you
to undertake duties for its affiliate entities. In order to meet the needs of
its businesses, NSHI may alter your duties and responsibilities from time to
time. NSHI will have regard to your skills and experience and any change will be
affected with reasonable notice. The Parties acknowledge and agree that you will
engage with the Board, executive management and owners of NSHI in the provision
of the Consulting Services. The Parties acknowledge that the Consulting Services
may include, but are not limited to, management, financial, commercial,
strategic and operational advice and services as the need arises.


The Parties acknowledge and agree that you will render the Consulting Services
primarily from Sydney, Australia. The Parties further acknowledge that you may
be required to travel, including but not limited to, to the USA from time to
time in the provision of the Consultancy Services.


CONSULTING FEES


Retainer


The Consulting Fee will be US$110,000 per annum with effect from 1 November
2009.


The Consulting Fee may be varied from time to time by mutual agreement.


The Consulting Fee will be payable monthly or as agreed between NSHI and you
from time to time.


Bonus


In addition to the Consulting Fee you will be eligible for a bonus up to a
maximum of 25% of the Consulting Fee ("Bonus") payable in addition to the
Consulting Fee based on the assessment of your performance.


 
 

--------------------------------------------------------------------------------

 


CONSULTING AGREEMENT
STRICTLY CONFIDENTIAL



Review


NSHI will review the Consultancy Fee and Bonus at least once in each 12 months
during the term of this Agreement on such basis as NSHI in its absolute
discretion may determine so as to reflect your performance in the provision of
the Consulting Services.




EXPENSES


Reimbursement


NSHI shall reimburse you for all expenses properly incurred by you in the
execution of your responsibilities and duties (including, without limitation,
travel, accommodation, meals, entertainment and telephone expenses) and
substantiated to the reasonable satisfaction of NSHI, whether by production of
receipts or otherwise.


Corporate credit cards


NSHI may at its discretion give you a credit card(s) for the purpose of business
related expenditure as referred to above. You shall comply with the card
issuer's conditions of use of the card and with NSHI's policy for use of credit
cards, as varied from time to time.




INSURANCE AND INDEMNITY


Indemnity


NSHI indemnifies you against any liability or loss arising from and any costs,
charges and expenses incurred (including, without limitation, legal costs on a
full indemnity basis) on or after the Commencement Date in relation to any act
or omission by you in your capacity as a consultant, including you being deemed
to be an officer, representative or agent of NSHI and including any position in
which you are deemed to have a fiduciary duty to NSHI.


Costs of defending proceedings


The indemnity includes, but is not limited to, any liability for costs and
expenses incurred by you:


(a) in defending any proceedings, whether civil or criminal, in which judgment
is given in favour of you or in which you are acquitted; and


(b) in connection with any application in relation to any such proceedings in
which relief is granted to to you by any court under the Corporations Law or the
law in any jurisdiction that you are subject.


The costs and expenses incurred by you for the above purposes shall be paid to
you by NSHI as such expenses are incurred provided that you submit a claim for
such expenses in a form and with such detail as NSHI may reasonably require.


Limitations


The indemnity:


(a) applies only to the extent permitted by law;
(b) does not apply to the extent that any liability, loss, costs, charges or
expenses result from any wilful neglect, wilful default, or dishonesty by you;
(c) applies only to the extent that you are not otherwise indemnified.




Consulting Agreement
NSHI-TOVELOA PL



 
 

--------------------------------------------------------------------------------

 


CONSULTING AGREEMENT
STRICTLY CONFIDENTIAL



Impact of Taxation


The Parties agree that to the extent that any indemnity payment to you pursuant
to this clause is taxable to you, the amount of the indemnity payment must be
grossed up accordingly.




TERMINATION


Notice


This Agreement may be terminated by you giving to NSHI three months written
notice or by NSHI giving three months written notice to you or by NSHI making a
corresponding payment in lieu of notice for part or the whole of the notice
period.


Termination by NSHI


NSHI may terminate this agreement immediately at any time by giving written
notice to you if you:


(a) are declared bankrupt or compound with your creditors or any of them or
assign your estate for the benefit of your creditors or any of them;


(b) are by reason of illness or other incapacity beyond your control unable to
attend to the your responsibilities for six consecutive months or an aggregate
of six months in any 12 month period


Entitlements upon termination


On termination of this agreement, whether pursuant to this clause or otherwise,
NSHI shall pay to you:


(a) the Consulting Fee and Service Recognition payable to you on a pro rata
basis up to and including the date of termination;


(b) any other amount due to you or due to a credit card provider pursuant to the
clauses dealing with Expenses.


No compensation


Upon termination of this Agreement under its express terms you will not be
entitled to claim any compensation or damages from NSHI in respect of
termination other than as may be expressly provided for in this Agreement.




OTHER


Severability


Any part of this Agreement which is held to be illegal, void or unenforceable
will be ineffective to the extent only of that illegality, voidness or
unenforceability, without invalidating the remaining parts of this Agreement.


Entire Agreement


This Agreement constitutes the entire agreement between the Parties and
supercedes all written and oral agreements, understandings, commitments and
representations between the Parties.


Acknowledgement


We, the undersigned, hereby acknowledge and agree to the terms and conditions of
consultancy as set out in this Agreement.




Consulting Agreement
NSHI-TOVELOA PL



 
 

--------------------------------------------------------------------------------

 


CONSULTING AGREEMENT
STRICTLY CONFIDENTIAL





Toveloa Pty Limited ABN 67 003 629 212




Director  
/s/ A. You Lee
 
Name of Director (print)  
A. You Lee
 





Executed as an agreement by NATURAL SODA
)
   
HOLDINGS, INC. by its authorised representative in  
)
   
the presence of:
)





/s/ Mike De Leeuw
 
/s/ Peter Cassidy
Witness
 
Director
           
Mike De Leeuw
 
Peter Cassidy
Name of witness (print)
 
Name of Director (print)

 
 
Consulting Agreement
NSHI-TOVELOA PL

 
 

--------------------------------------------------------------------------------